United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
BULK MAIL CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-419
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2010 appellant filed an appeal from a July 13, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability on November 18,
2009 causally related to a December 13, 2005 employment injury.
On appeal, appellant’s attorney asserts the recurrence claim needs further development
because OWCP erred in not accepting permanent aggravation of degenerative disc disease of the
cervical spine, rather than temporary aggravation.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 13, 2005 appellant, then a 46-year-old mail handler, sustained an
employment-related right rotator cuff sprain/strain while pulling a sack of mail.2 She stopped
work that day and returned to limited duty for eight hours a day on May 29, 2006. OWCP
accepted that appellant sustained a recurrence of disability on September 21, 2006 and she was
placed on the periodic compensation rolls.
OWCP referred appellant to Dr. Robert Franklin Draper, Jr., a Board-certified orthopedic
surgeon, and in a February 1, 2007 report, Dr. Draper provided examination findings and
diagnosed impingement syndrome of the right shoulder with partial tear of the supraspinatus
tendon and cervical strain with disc herniations at C2 through C6. Dr. Draper advised that
appellant could perform light-duty work with restrictions to her physical activity. Appellant’s
claim was expanded to include temporary aggravation of degenerative cervical disc disease. On
August 6, 2007 Dr. John M. Fenlin, a Board-certified orthopedic surgeon, performed
acromioplasty and right rotator cuff repair. In reports dated December 20, 2007 to February 26,
2009, Dr. Dennis W. Ivill, a Board-certified physiatrist who is an associate of Dr. Fenlin,
provided examination findings, diagnosed C6 cervical radiculopathy and rotator cuff tear. He
advised that appellant could not work.
An April 6, 2009 functional capacity evaluation was reported as invalid due to
sub-maximal effort. On May 20, 2009 Dr. Ivill advised that appellant could return to a
restricted-duty position for eight hours daily with sitting and standing at will, pushing 1 pound
and pulling and lifting 10 pounds. Appellant returned to a modified mail handler position on
June 23, 2009. The duties of the position consisted of rewrapping packages while sitting or
standing in front of a conveyor belt using a gun and debris-sorting letters and flats and placing
them into tubs and trays. Lifting was restricted to 10 pounds. On June 29, 2009 OWCP reduced
appellant’s monetary compensation to zero, effective June 23, 2009, based on her actual earnings
in the modified mail handler position and by decision dated December 3, 2009, determined that
her actual wages in the modified mail handler position fairly and reasonably represented her
wage-earning capacity.3
On December 7, 2009 appellant filed a recurrence claim, alleging that the recurrence
occurred on November 18, 2009 when she stopped work. She noted that she returned to limited
duty in pain and that on November 18, 2009 pain, numbness, tingling and burning in her neck,
that extended into her right arm, wrist and hand, became unbearable. Appellant submitted a
November 11, 2009 report in which Dr. Ivill noted her complaint of a flare-up of neck and right
upper extremity pain. Dr. Ivill provided physical examination findings and advised that she
could work full time in a modified position with a 10-pound weight restriction. An employing
2

The record indicates that, at the time the claim was filed, appellant was working modified duty for an accepted
left hand tendinitis, adjudicated by OWCP under number xxxxxx567.
3

On April 19, 2010 appellant filed an appeal with the Board of the December 2, 2009 decision, assigned Docket
No. 10-1407, that proceeded to adjudication separately. The record also contains an April 22, 2010 decision
denying her schedule award claim. On January 20, 2011 appellant requested reconsideration with OWCP of the
April 22, 2010 decision.

2

establishment supervisor advised that, over the few weeks prior to the weeks prior to the
recurrence claim being filed, appellant was spending a lot of time away from her assignment and
was reprimanded on November 14, 2009 for being away from her duties for an extended period
of time.
In letters dated December 14 and 15, 2009, OWCP informed appellant of the evidence
needed to support her claim. An unsigned disability slip from the office of Dr. Rita Carabello, an
osteopath who practices family medicine, advised that appellant had been under her care from
November 18, 2009 and could not work due to nerve damage and rotator cuff injury. In a
December 29, 2009 attending physician’s report, she diagnosed cervical degenerative joint
disease and degenerative disc disease with arm neuropathy, aggravated by repetitive motion of
the right arm. Dr. Carabello advised that appellant should not return to work until evaluated by
pain management. By report dated January 7, 2010, he noted examination findings of right-sided
weakness and swelling around the wrist joint when appellant was seen in November 2009 and
that on January 5, 2010 appellant still had a significant amount of swelling in her right hand.
Dr. Carabello advised that the question of when appellant could return to work should be left to
the pain specialist.
By decision dated January 19, 2010, OWCP denied appellant’s claim on the grounds that
the medical evidence did not establish that the claimed recurrence resulted from the employment
injury. On February 8, 2010 appellant requested a hearing and submitted an unidentified,
unsigned December 15, 2009 report. In a January 13, 2010 report, Dr. Jeffrey North, a Boardcertified physiatrist, provided examination findings. His diagnoses included right neck pain,
cervical-brachial syndrome, likely right carpal tunnel syndrome and possible carpometacarpal
arthropathy.4 In a February 15, 2010 report, Dr. Leonard B. Kamen, an osteopath who practices
physical medicine and rehabilitation, noted appellant’s complaint of severe right-sided neck pain
radiating into the arm and radial aspect of the hand with numbness and tingling. He provided
physical examination findings, noting no evidence of progressive atrophy or dystrophic
appearance of the upper extremities distally and no indication of a focal neurologic loss with
reflex, motor or sensory testing and hypersensitivity to palpation of the upper neck and shoulder
girdle. Right shoulder motion was restricted and painful and the carpometacarpal joints of both
hands were tender, right worse than left. Dr. Kamen advised that, as appellant had no change in
her condition since being off work, she could return to limited duty on March 1, 2010.
At the video hearing, held on May 19, 2010, appellant testified that she stopped work
because the pain became unbearable and that Dr. Carabello initially took her off work until she
could be seen by Dr. Kamen, who kept her off work until she returned on March 1, 2010. She
thereafter submitted a February 15, 2010 disability slip in which Dr. Kamen advised that she
could return to work on March 1, 2010 regarding her right shoulder and brachial plexus injury.
In a June 7, 2010 report, Dr. Carabello advised that first saw appellant on November 25, 2009 for
increasing pain in her right arm and hand. She stated that physical examination demonstrated
swelling of the right hand, especially the thumb, along with weakness if the right upper
extremity. Dr. Carabello noted that appellant stated that her job involved wrapping and
unwrapping letters and opined that this would aggravate the hand and arm. She stated that she
4

Portions of the report are illegible.

3

advised appellant not to return to work until seen by her pain specialists on December 15, 2009
because, in her medical opinion, the excessive use of appellant’s hand at work would only make
her condition worse.
By decision dated July 13, 2010, OWCP’s hearing representative affirmed the
January 19, 2010 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.5 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that, light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the light-duty requirements.7
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination. This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination. This narrow exception is only
applicable for brief periods of medical disability.8
ANALYSIS
The Board finds that appellant has not established a recurrence of total disability on
November 18, 2009 causally related to the December 13, 2005 employment injury because she
did not establish that the nature and extent of her injury-related condition changed on
November 18, 2009 so as to prevent her from continuing to perform her limited-duty assignment
or establish that her light-duty restrictions were exceeded.

5

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

6

Id.

7

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

8

See Katherine T. Kreger, 55 ECAB 633 (2004).

4

The accepted conditions in this case are right rotator cuff sprain/strain and temporary
aggravation of cervical degenerative disc disease. Appellant stopped work on November 18,
2009, asserting that pain in her neck and right upper extremity became so unbearable that she
could not work. Her modified duties consisted of rewrapping packages while sitting or standing
in front of a conveyor belt using a gun and debris-sorting letters and flats and placing them into
tubs and trays. Lifting was restricted to 10 pounds.
While Dr. Ivill, an attending physician, noted on November 11, 2009 that appellant
complained of a flare-up in neck and right upper extremity pain, he advised that she could work
full time with a 10-pound weight restriction. Dr. North merely provided examination findings
and did not discuss her ability to work. Their reports are therefore insufficient to establish that
appellant sustained a recurrence of disability on November 18, 2009.
Dr. Carabello first advised on December 29, 2009 that appellant’s cervical degenerative
disc disease with neuropathy was aggravated by repetitive motion of the right arm and on
January 7, 2010 she noted continued examination findings of weakness and swelling about the
right wrist joint, present since November 2009. She, however, advised that appellant’s return to
work date should be left to a pain specialist and on February 15, 2010, Dr. Kamen, a pain
specialist, advised that, as appellant had no change in her condition after being off work, she
could return to work on March 1, 2010. Dr. Carabello later advised on June 7, 2010 that she
began treating appellant on November 25, 2009 and advised that the excessive use of appellant’s
hand at work would only make her condition worse. Permanent aggravation of degenerative disc
disease of the cervical spine has not been accepted by OWCP and Dr. Carabello did not explain
why the accepted employment injuries or employment factors caused appellant to stop work.
Dr. Carabello’s opinion is therefore of diminished probative value and insufficient to meet
appellant’s burden.9
Appellant did not assert that she was working outside her restrictions or that her modified
assignment changed. It is her burden of proof to submit the necessary medical evidence to
establish a claim for a recurrence.10 The record does not contain a medical report providing a
reasoned medical opinion that appellant’s claimed recurrence of disability was caused by the
December 13, 2005 employment injury.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of total
disability on November 18, 2009 causally related to a December 13, 2005 employment injury.
9

Supra note 7.

10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

Cecelia M. Corley, 56 ECAB 662 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 17, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

